Citation Nr: 0307257	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a back injury, to include degenerative 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
November 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  In November 1999, the Board 
issued a decision in which service connection was denied for 
a psychiatric disability and for a back disability, on the 
grounds that the claims were not well grounded.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (CAVC), which, in December 2000, vacated 
the Board decision and remanded for reconsideration of the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), and, if necessary, a readjudication of the issues on 
the merits.  

In August 2001, the Board remanded the veteran's claims for 
additional development.  By a May 2002 rating decision, the 
RO continued to deny service connection for a psychiatric 
disability, but also granted service connection for 
arthralgia of the lumbar spine (assigning an initial 10 
percent rating for this disability, effective from August 19, 
1996).  By a December 2002 decision, the RO increased the 
rating for the veteran's back disability to 20 percent, 
effective from August 19, 1996.  The Board will now respond 
to the mandate of the CAVC, and address the issues currently 
on appeal (as shown on the title page of this decision).  

The Board notes that in a January 2002 written statement, the 
veteran appeared to raise a claim for a total rating based on 
individual unemployability, and this issue was referenced by 
the veteran's representative on an April 2003 written brief 
presentation.  However, since this matter has not been 
developed or certified for appeal, and since it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's current psychiatric disability was not 
incurred in active military service; there is no evidence 
that the veteran manifested a psychosis to a compensable 
degree within the year after active service. 

2.  Since the initial grant of service connection, the 
veteran's residuals of a back injury, to include degenerative 
arthritis, has been manifested by no more than moderate 
limitation of motion of the lumbosacral spine and subjective 
complaints of pain and weakness on motion; the veteran has 
not sought regular outpatient treatment for his symptoms nor 
has he appeared for examination using a cane or back brace.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002). 

2.  The criteria for an initial rating in excess of 20 
percent for residuals of a back injury, to include 
degenerative arthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5285, 5286, 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a psychiatric disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service connection for psychosis is presumed 
if it is manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  A veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran in this case essentially claims that he currently 
has a psychiatric disorder which began while he was on active 
duty.  At times, he has suggested that his psychiatric 
condition was caused as the result of injuring his head in a 
1973 automobile accident (while on active duty).  In any 
case, he has consistently claimed that he was mentally 
healthy prior to active duty, and that he suffered 
psychiatric symptoms since the time of his discharge in 1973.  

Service medical records reflect that in conjunction with a 
June 1972 enlistment examination, he denied any history of 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, and 
periods of unconsciousness.  Psychiatric examination was 
normal.  In August 1973, the veteran sought treatment for 
back pain after an automobile accident.  He also reported 
having been unconscious for three minutes in the immediate 
aftermath of the accident.  Examination revealed, in 
pertinent part, no bumps on his head, and his pupils were 
equal, round, and reactive to light and accommodation.  Fundi 
were within normal limits.  

In October 1973, the veteran underwent a psychiatric 
evaluation at a mental health clinic.  The veteran had 
apparently been referred by a hospital commander because of 
chronic sick call visits related to back problems for which 
doctors could find no medical cause.  In a telephone 
conversation, a supervisor reported that the veteran 
constantly overslept, then went on sick call, apparently as a 
passive-aggressive way to cover up his "failure to repair."  
Examination revealed a passive-aggressive individual who was 
somewhat dependent and appeared to utilize medical channels 
as a manipulative way to stay out of difficulty relating to 
"constant failure to repair."  It was felt that because of 
his passive-aggressiveness and manipulation of both the 
hospital and his squadron, the veteran was unable to adapt to 
and function effective within the military.  It was therefore 
strongly recommended that he be separated from active duty.    

The veteran underwent a separation examination in October 
1973.  In conjunction with this examination, he denied any 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or periods of unconsciousness.  Examination revealed a 
passive-aggressive personality.

The veteran filed a claim for service connection in August 
1996, and there is no question that he has been currently 
diagnosed as having a psychiatric disability.  VA and private 
medical records (including VA examination reports) dated 
between October 1996 and December 2002 reflect numerous 
psychiatric diagnoses, including severe psychiatric disorder 
(not otherwise specified), psychosis (not otherwise 
specified), schizophrenia (chronic paranoid type), 
schizoaffective disorder, depression with acute psychosis, 
and organic brain syndrome.  On an October 1997 VA Form 9, he 
asserted that he had been misdiagnosed in service as having a 
personality disorder, and that the psychotic disorder he 
currently had was the same condition he had while on active 
duty. 

However, the evidence is mixed as to whether there is any 
connection between the veteran's current psychiatric 
disability and his active duty.  The evidence in favor of 
such a connection includes an October 2001 written statement, 
in which the veteran's sister essentially reported that 
following his discharge from active duty, the veteran had 
suffered from depression, anger, social withdrawal, 
vindictiveness, and quick loss of temper.  

During a November 2001 VA outpatient visit, the veteran 
reported that his psychotic disorder had begun while on 
active duty (he was unsure of the exact date and year), and 
said he had had persistent psychotic symptoms ever since 
(including auditory hallucinations telling him to harm 
himself or others).  He was diagnosed as having 
"schizophrenia, chronic paranoid type . . . onset while 
active duty . . ."  Similarly, the veteran again reported 
(during VA outpatient treatment in January 2002) that his 
psychiatric condition had had its onset while on active duty.

During a July 2002 outpatient visit, the veteran's sister 
(who was present) reported that the veteran had been recently 
denied service connection for a psychiatric illness, and that 
this decision had been appealed.  A VA physician noted that 
in view of the fact that the veteran had reported that he did 
well in the service prior to a head injury and began having 
psychiatric problems resulting in psychiatric treatment and 
discharge from the service soon after said injury, his appeal 
of the denial of service connection seemed "appropriate."  
The VA physician further noted that worsening of psychiatric 
symptoms with head injuries with aging and loss of support 
systems (in this case, the death of the veteran's wife) was 
to be expected.  Finally, the VA physician diagnosed the 
veteran as having schizoaffective disorder, chronic versus 
chronic organic brain syndrome secondary to head injury.  
This diagnosis was essentially repeated in a December 2002 
outpatient entry.

Private medical records also reflect outpatient treatment 
beginning in October 2001 for, in part, depression, which the 
veteran reported began about 20 years before and necessitated 
his discharge from active duty.  He said that he had not been 
treated for these symptoms since his discharge.  Following an 
examination, the impression was "longstanding" depression.  

While the Board acknowledges that this evidence seems to 
support the veteran's claim for service connection, it is 
less than persuasive in light of the entire record.  In 
particular, it appears that the above doctors relied on the 
veteran's recitation of his own medical history, a 
circumstance that makes the doctors' conclusions less 
persuasive.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Moreover, the failure of these clinicians to review 
the veteran's entire medical history lessens the persuasive 
value of their medical opinions. Cahall v. Brown, 7 Vet. App. 
232 (1994).

While the veteran was involved in an automobile accident in 
1973 during which he apparently lost consciousness, there is 
nothing in the service medical records specifically 
documenting any psychiatric symptoms arising from this 
accident.  Indeed, the veteran was actually found to have a 
passive-aggressive personality in October 1973, with no 
suggestion of any psychotic symptoms at that point.  Indeed, 
he did not seek treatment for any psychiatric conditions for 
decades following discharge from active duty.  In an August 
2002 Form 9, he suggested that he did not seek treatment for 
psychiatric symptoms in the years after service because he 
was in denial that he had any such condition.  In any case, 
the lack of any treatment for many years following discharge 
would indicate that service connection is not warranted on 
the basis of continuity of psychotic symptoms.  38 C.F.R. 
§ 3.303(b) (2002).  

Moreover, there is significant evidence suggesting that the 
veteran's psychiatric condition is not related to service.  
He underwent a VA mental disorders examination in April 2002 
(again accompanied by his sister).  At this time, the veteran 
looked very sedated.  His sister reported that the veteran 
had been functionally normal without any symptoms prior to 
entering active duty, but that he seemed different when he 
came home.  He preferred to be more by himself and would be 
depressed sometimes.  The veteran apparently (even 
immediately after leaving the service) was concerned that 
other people were poisoning him or talking about killing him.  
He eventually got a job at the post office as a clerk, but 
due to his worries about other people harassing him, he was 
transferred to an assignment which did not involve delivering 
the mail.  The veteran was able to function reasonably well, 
and finished his career after 21 years.  Upon the death of 
his wife, he apparently deteriorated and spent most of his 
time alone, watching television and continuing to worry about 
threats against his life.  He currently complained about 
hearing voices and having bad moods, irritability, and 
feelings of worthlessness.  

The VA examiner (who reviewed the entire claims file) agreed 
that the veteran had a psychotic illness with active 
delusional symptoms and hallucinations.  His natural history 
appeared to be exactly consistent with the course of paranoid 
schizophrenia or possibly schizoaffective disorder (given 
that the veteran seemed to have significant depressive 
episodes).  The history obtained from the veteran's sister 
seemed to be very reliable and contained more than enough 
information to verify the diagnosis for the examiner.  The 
examiner further observed that the fact that the onset of the 
symptoms of paranoid schizophrenia began in the veteran's 20s 
was consistent with the nature of this diagnosed disability.  
However, it was also the examiner's expressed opinion that 
the veteran's psychiatric disability was not associated with 
military service.  

The Board finds the April 2002 examination report to be more 
probative in this case, especially because the VA examiner 
had the benefit of reviewing all of the veteran's service and 
post-service medical records (something not done by other 
physicians in this case), in addition to considering the 
history provided by the veteran's sister.  It is the Board's 
judgment that the various notations in the veteran's VA and 
private outpatient records concerning the relationship 
between his psychiatric condition and service are outweighed 
by medical treatment records reflecting treatment for a 
psychiatric disorder beginning decades after service, as well 
as by the April 2002 VA medical opinion.

The Board acknowledges that the veteran and his sister have 
both argued that the veteran's current psychiatric disorder 
was first manifest in active duty (including as a result of 
his October 1973 automobile accident).  However, as a lay 
person, they have no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In sum, the weight of the evidence demonstrates that the 
veteran's current psychiatric disability began years after 
his active duty and was not incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Initial rating higher than 20 percent for 
a low back disability to include degenerative arthritis

By a May 2002 rating decision, the RO granted service 
connection for residuals of a back injury, to include 
arthralgia and history of degenerative arthritis, and 
assigned an initial 10 percent rating for this disability, 
effective from August 19, 1996.  By a December 2002 decision, 
the RO increased the rating for the veteran's back disability 
to 20 percent, effective from August 19, 1996.  However, the 
veteran has indicated that he still seeks a higher rating.

The CAVC has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2002).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2002).  

Under Diagnostic Code 5295, a 20 percent rating is assigned 
when there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is assigned for a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

At a September 1996 VA examination, the veteran reported that 
he worked for a post office department and drove a van.  He 
did mostly clerical work in which he did not have to lift 
anything.  He was not taking any medication at present.  He 
walked with a halting gait with no appliances, and leaned 
forward slightly to about 3 degrees.  There was no fixed 
deformity and the muscles in the lumbar region were taut.  An 
x-ray of the lumbar spine revealed small osteophytes on the 
anterior margin of L4 superior and inferior end plates, but 
no associated disc space narrowing to suggest discogenic 
degenerative changes.  No fracture or subluxation was seen.	

During a private April 2001 outpatient visit, the veteran 
reported having had a history of mechanical back pain, but 
physical examination of the joints was negative.  During a 
May 2001 outpatient visit (primarily focusing on his 
psychiatric symptoms), the veteran reported that he walked 
about three or four miles a day on a mail route, but that he 
did not get any consistent aerobic-type exercise.   

In an October 2001 statement, a co-worker of the veteran 
noted that he suffered from chronic back pain and that he was 
taking medication for these symptoms.  

At a January 2002 VA spine examination, the veteran acted as 
if he was either demented or severely drugged.  His speech 
was slurred and he seemed to drag into the room.  He said 
that the medication he had taken for his back pain was so 
strong that it gave him an ulcer, and he now could not take 
anything for pain.  Specifically, he complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
There were no flare ups per se, as his symptoms were 
apparently "bad all the time."  He said he did have a cane, 
but he had apparently lost it (he was also not using a 
brace).  He had not undergone any surgery.  He had not worked 
since the prior September.  

On examination, there apparently was evidence of painful 
motion, spasm, weakness, and tenderness.  The veteran walked 
in a terribly crippled fashion, although he used no cane or 
back brace.  He tilted to the left by 10 degrees.  The 
musculature of the back was satisfactory and there were no 
scars.  Deep tendon reflexes at the knee were 2+ active and 
equal.  An x-ray was normal.  In a March 2002 addendum 
report, the VA examiner reiterated his conclusion that the 
veteran suffered from arthralgia of the lumbar spine with 
loss of function due to pain.

Since the grant of service connection, the bulk of objective 
medical evidence in this case simply does not reflect that 
the veteran's clinical symptoms include severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion which would 
warrant a 40 percent rating under Diagnostic Code 5295.  
Therefore, the veteran's claim cannot be granted under this 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" to be considered in initial rating 
cases). 

Under Diagnostic Code 5292, a 20 percent rating is assigned 
where limitation of motion is characterized as "moderate," 
and a 40 percent rating is assigned where limitation of 
motion is characterized as "severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

At his September 1996 examination, the veteran was able to 
forward flex to 52 degrees by holding on to support, backward 
extend to 18 degrees, left lateral flex to 31 degrees, and 
right lateral flex to 30 degrees.  There was moderate 
objective evidence of pain on motion.  At his January 2002 
examination, flexion to the right was to 20 degrees (with 
normal noted to be to 50 degrees).  Flexion to the left was 
to 25 degrees (with normal noted to be to 50 degrees.  
Forward flexion was to 72 degrees (with normal noted to be to 
90 degrees).  Backward flexion was to 25 degrees (with normal 
noted to be to 30 degrees).  Clearly, these ranges of motion 
shown on examination do not warrant a rating in excess of 20 
percent under Diagnostic Code 5292.  Moreover, since this 
rating criteria contemplates limitation of motion, the 
veteran's disability could not be rating simultaneously under 
Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.14 (2002). 

Consideration has also been given to the application of 38 
C.F.R. §§ 4.40, 4.45 and De Luca v. Brown, 8 Vet. App. 202 
(1995).  In De Luca, the CAVC held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The CAVC held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The CAVC remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The CAVC also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The Board acknowledges that the VA examiner in the January 
2002 examination report noted that there was apparently 
evidence of painful motion, spasm, weakness, and tenderness, 
and that the March 2002 addendum confirmed a "functional 
loss due to pain."  Yet neither report specifically 
quantified the degree to which the veteran's motion was 
limited because of pain.  Moreover, the September 1996 
examination report included no such references to any 
functional loss due to pain or other symptoms.  Indeed, 
throughout the course of this appeal, the veteran has never 
sought outpatient treatment specifically for back symptoms.  
While he mentioned in passing a history of back pain during 
an April 2001 outpatient visit, examination was negative, and 
in May 2001, he even reported that would walk three to four 
miles a day on a mail route.  He has never presented to an 
examiner actually using a cane or back brace.  This sort of 
evidence (as well as the relatively moderate limitation of 
motion actually shown during the January 2002 VA examination) 
reflects that the 20 percent rating currently assigned more 
than adequately compensates for any potential functional loss 
due to any potential flare-ups of the back disability.  

Degenerative joint disease of the low back was diagnosed 
following the veteran's September 1996 examination.  However, 
degenerative joint disease is to be evaluated on the basis of 
limitation of motion of the joints involved, as it is above.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  There is no 
evidence of fracture of a vertebral body or ankylosis of the 
spine, so there would be no basis for assigning a higher 
evaluation under the rating criteria pertaining to these 
clinical findings.  38 C.F.R. § 4.72, Diagnostic Codes 5285, 
5286 (2002).  

In summary, the preponderance of the evidence reflects that, 
since the initial grant of service connection, no greater 
than a 20 percent rating is warranted for the veteran's 
service-connected back disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's original claim for service connection (made on 
a VA Form 21-526) was filed in August 1996.  Neither the 
veteran nor his representative have raised an issue as to 
provision of a form or instructions for applying for 
benefits.  Thus, there is no issue as to provision of a form 
or instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and any representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of a rating decision in December 
1996, a statement of the case in October 1997, a supplemental 
statement of the case in August 1998, a Board decision in 
November 1999, a Board remand in August 2001, development 
letters in September 2001, December 2001, and January 2002, 
notice of a rating decision in May 2002, a supplemental 
statement of the case in May 2002, a development letter in 
October 2002, notice of a rating decision and a supplemental 
statement of the case in December 2002, and supplemental 
statements of the case in January 2003 and February 2003.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether 
service connection and a higher rating could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claims. 

The Board is also satisfied that, especially by its September 
2001 letter, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained the veteran's service medical records, 
private medical records (specifically identified by the 
veteran), VA outpatient records, and civil service and other 
employment-related records.  The veteran has not indicated 
that there are any outstanding records pertinent to his 
claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA examinations in September 
1996, October 1996, January 2002, and in April 2002, and the 
reports of these examinations (as well as a March 2002 
addendum report) have been obtained and reviewed.  

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  The 
veteran, in a March 2003 written statement, asserted that he 
had no additional evidence to submit, and wanted his case 
immediately forwarded to the Board for a decision.  There 
would be no possible benefit to remanding this case yet again 
to the RO (which referenced the VCAA in its February 2003 
supplemental statement of the case), or to otherwise conduct 
any other development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  


ORDER

Entitlement to service connection for a psychotic disorder, 
to include schizoaffective disorder, is denied.

Entitlement to an initial rating in excess of 20 percent for 
residuals of a back injury, to include degenerative 
arthritis, is denied.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

